Citation Nr: 0840065	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  02-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chloracne, to include 
as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran had an unverified period of active service from 
1967 to 1973, to include service in the Republic of Vietnam 
from March 1968 to March 1969, and verified active service 
from January 1973 to August 1988.  The Board notes that the 
veteran's DD Form 214 which reflects his active service that 
began in 1973 also shows four years, ten months of prior 
active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Muskogee, 
Oklahoma Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a Travel Board hearing in June 2003 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing has been associated with the claims folder.

This case was previously before the Board in January 2004, 
wherein the Board determined that new and material evidence 
had been received to reopen the previously denied claim for 
entitlement to service connection for chloracne, to include 
as due to exposure to herbicides.  Thus the Board reopened 
and remanded the claim for additional development.  By a July 
2005 decision, the Board again remanded the claim for further 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDING OF FACT

Chloracne, to include as due to exposure to herbicides, did 
not originate in service and it is not related to any 
incident of service.




CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by active 
service, nor may such be presumed.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in March 2001, prior to the 
adjudication of his claim in the April 2001 rating decision 
at issue.  Additional VCAA letters were sent to the veteran 
in January 2004, July 2005 and September 2007.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
July 2008, pertaining to the downstream disability rating and 
effective date elements of his claim.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
outpatient treatment reports, VA examinations, and statements 
and testimony from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  VA regulations specify that the last date 
on which a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his current 
skin condition is related to herbicide exposure during his 
active military service.  He also testified in a June 2003 
hearing before the Board that he was treated for skin rashes 
during active service and had a current diagnosis of 
chloracne.  The evidence of record reflects that the veteran 
served in Vietnam during the Vietnam era and exposure to 
herbicides is conceded.

Service treatment records are absent of any findings or 
treatment of skin rashes or a similar condition, although the 
veteran was treated for a wart on the left thigh in September 
1975.  

In a December 1988 VA examination, an evaluation of the skin 
revealed acne, classified as Grade II or III/IV, located on 
the veteran's chest and back.  

VA outpatient treatment reports from January 2001 to January 
2004 reflect that the veteran was diagnosed with chloracne in 
a January 2001 Agent Orange examination.  In April 2001, the 
veteran was prescribed tazorac gel, which is commonly used 
for treating psoriasis and acne.  

In a January 2004 VA examination, the veteran was diagnosed 
with old healed cicatrices on his back.  The examiner noted 
there was no evidence of any acute lesions, discharge, 
comodomes or skin disease.  The examiner also noted that the 
veteran reported that he had skin eruptions on his back and 
ears which began after discharge from his military service.  
The examiner concluded, based on a review of the file, that 
it was not possible to give an opinion as to whether 
chloracne occurred by any incident of service or exposure to 
herbicides while serving in Vietnam between March 1968 and 
March 1969, as there was no documentation of this condition 
prior to entering service or after discharge from military 
service.  

Having carefully reviewed the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for chloracne, to include as due 
to exposure to herbicides.  The Board acknowledges that the 
veteran is presumed to have been exposed to herbicides in 
service as he served in Vietnam during the Vietnam era.  In 
addition, the Board notes that the veteran was diagnosed with 
chloracne in January 2001.  However, chloracne did not 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military service, meaning the 
last date on which he served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  In this regard, the Board notes that while acne 
was noted in December 1988, within a year of discharge from 
service, the objective medical evidence of record does not 
reflect that chloracne manifested within a year of the last 
date on which he served in the Republic of Vietnam, ending on 
May 7, 1975, which would have been the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  Therefore service connection for chloracne 
is not warranted under current VA law for presumptive 
purposes.  See 38 C.F.R. §3.307 (a)(6).  

The Board also finds that the preponderance of the evidence 
is against the claim for service connection for chloracne on 
a direct basis.  Although the veteran reported treatment for 
skin rashes in service, the evidence of record does not 
reflect any treatment for skin rashes or a similar skin 
condition in service.  In addition, while chloracne was 
diagnosed in January 2001, there is no medical evidence of a 
nexus between the veteran's chloracne and his active military 
service.  As such, the VA examiner noted no findings of a 
current skin disorder and could not relate the veteran's 
chloracne to his military service.  

The only opinion in the record linking chloracne to service 
is the veteran's.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Service connection for chloracne, to include as due to 
exposure to herbicides, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


